Citation Nr: 0014182	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic neck pain with right shoulder pain.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from July 1989 to 
February 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which denied service connection for a right ankle 
disability and granted service connection for a cervical 
spine disability, a lumbar spine disability, and bilateral 
tinnitus, initially assigned ratings of 20 percent, 10 
percent, and zero percent, respectively.  

The veteran perfected an appeal of the RO decision, including 
the initial ratings assigned for tinnitus and the cervical 
and lumbar spine disabilities.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Then, by October 1997 rating 
decision, the RO increased the initial rating for the 
veteran's tinnitus to 10 percent.  Because a 10 percent 
rating is the maximum schedular rating available for this 
disability, the Board finds that this is a full grant of the 
benefits sought on appeal.  Thus, this matter is no longer 
before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his June 1994 Notice of Disagreement, the veteran raised a 
claim of service connection for headaches, secondary to his 
service-connected cervical spine disability.  Since this 
matter has not yet been adjudicated, and inasmuch as it is 
not inextricably intertwined with the issues now before the 
Board on appeal, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
current right ankle disability which is related to the 
veteran's period of active service, any incident therein, any 
continuous symptomatology, or any service-connected 
disability.  

2.  Since the effective date of the award of service 
connection, the veteran's cervical spine disability with 
right shoulder pain has been manifested by subjective 
complaints of intermittent to constant neck pain with 
radicular symptoms; the record contains no objective finding 
of severe limitation of motion, ankylosis, a cervical 
fracture, muscle spasm, or intervertebral disc syndrome.

3.  Since the effective date of the award of service 
connection, the veteran's chronic lumbar strain has been 
manifested by subjective pain without objective evidence of 
moderate limitation of motion, intervertebral disc syndrome, 
muscle spasm on extreme forward bending, or loss of 
unilateral spine motion in standing position.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a right 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic neck pain with right shoulder pain have not been 
met at any time since the award of service connection for 
that disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5290 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for chronic lumbar strain have not been met at any time since 
the award of service connection for that disability.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he sought 
treatment in August 1989 for bilateral ankle pain after 
running and marching.  Physical examination showed no edema, 
ecchymosis, or tenderness to palpation.  Range of motion was 
normal and neurovascular status was intact.  The assessment 
was ankle stress pain due to increased activity.  In March 
1992, he complained of pain all over his body, including 
bilateral ankle pain since boot camp.  He denied recent 
trauma.  The assessment was residual bilateral ankle pain, no 
recent trauma.  The remaining service medical records are 
negative for complaint or finding of right ankle disability.  
On January 1994 service separation medical examination, 
clinical evaluation of his musculoskeletal system, feet, and 
lower extremities was normal.  On report of medical history, 
he noted several complaints, but not right ankle pain.  He 
specifically denied arthritis, foot trouble, lameness, or 
bone or joint deformity.

Following his separation from service, in February 1994, the 
veteran filed an application for VA disability benefits, 
including service connection for ankle, cervical spine, and 
low back disabilities.  In connection with his claim, he had 
a VA medical examination in March 1994 at which he reported 
that he had been in a motor vehicle accident in service in 
which he had injured his neck.  He stated that he was 
diagnosed with whiplash and had had pain since that time, 
which intermittently radiated to the right shoulder.  He also 
complained of intermittent low back pain for the past two 
years, which had had a gradual onset.  He reported that his 
episodes of low back pain occurred approximately every two 
weeks.  The veteran also reported right ankle pain for the 
past year.  Physical examination showed normal range of 
motion of the low back; straight leg raising was negative at 
80 degrees, bilaterally, and the veteran was able to stand on 
his heels and toes well.  The right shoulder showed normal 
range of motion.  Examination of the left ankle was negative.  
Neuromuscular examination showed no loss of strength, 
although the veteran reported decreased sensation to pain and 
touch in the area over the anterior shoulders.  X-ray 
examination of the cervical spine, lumbar spine, right 
shoulder, and right ankle were all normal.  The diagnoses 
included chronic pain in the neck with history of whiplash 
injury, pain in the right shoulder since 1991, probably 
secondary to radiculitis of the cervical spine, and pain in 
the right ankle of undetermined etiology.

By May 1994 rating decision, the RO granted service 
connection for chronic neck pain, history of whiplash injury, 
with right shoulder pain, and assigned it an initial 20 
percent rating under Diagnostic Code 5290.  Service 
connection was also granted for lumbar strain and an initial 
10 percent rating was assigned under Diagnostic Code 5295.  
Service connection for a right ankle disability was denied.

VA outpatient treatment record dated from February to May 
1997 show that the veteran received treatment during this 
period for chronic neck pain with radicular symptoms.  
Magnetic resonance imaging (MRI) study of the cervical spine 
in May 1997 showed minimal to moderate anterior lateral 
spurring at C4-5, C5-6, and C6-7, with no significant canal 
findings.   

On VA medical examination in July 1997, the veteran reported 
that he had constant neck pain since his in-service 
automobile accident, and that he also had pain at the top of 
his shoulders, especially when doing overhead work.  He 
further noted constant mid-low back pain since service 
without radiation, indicating that his low back pain 
increased with forward flexion or standing too long.  
Regarding his right ankle, he stated that he had intermittent 
pain since boot camp in 1989.  On physical examination, his 
cervical spine was without deformity, paraspinal tightness, 
or spasm.  There was tenderness in the base of the posterior 
neck and bilateral upper trapezeius muscle.  Forward flexion 
was to 42 degrees and extension was to 55 degrees.  Lateral 
flexion was to about 45 degrees, bilaterally.  Left rotation 
was to 62 degrees and right rotation was to 57 degrees.  Most 
range of motion was with pain at the end range.  Physical 
examination of the right ankle showed tenderness, but no 
swelling, erythema, warmth or deformity.  Range of motion 
showed dorsiflexion to zero degrees, plantar flexion to 35 
degrees, eversion to 20 degrees, and inversion to 20 degrees.  
The low back was tender, but without paraspinal tightness, 
deformity or spasm.  Forward flexion was to 80 degrees, 
backward extension was to 25 degrees, with pain on the end 
range.  Left lateral flexion was to 20 degrees, right lateral 
flexion was to 25 degrees, rotation was to 35 on the left and 
40 on the right.  Lateral flexion and rotation were done with 
pain at the end range.  Straight leg raising was negative.  
X-ray study of the cervical spine was normal.  The diagnoses 
included chronic cervical and lumbosacral strain and 
bilateral shoulder impingement syndrome.  The examiner 
indicated that he was unable to determine the etiology of the 
veteran's pain complaint in his right lower extremity.

On VA medical examination in September 1998, the veteran 
reported continued intermittent neck pain radiating to the 
shoulders, occurring about once weekly and lasting for about 
two to three hours.  He indicated he received no medical 
treatment for his condition, other than nonsteroidal anti-
inflammatory agents, and it did not seem to interfere with 
his work.  He also reported low back pain occurring once 
monthly and lasting about an hour.  He indicated that he used 
pain medication and ice packs during the episodes.  He 
reported intermittent right ankle pain about once every six 
months, lasting for about an hour.  Physical examination of 
the neck, including range of motion testing, was normal, 
although the veteran reported pain on lateral rotation and 
extension.  The examiner indicated that this was subjective, 
as there was no evidence of impairment of motion.  The 
lumbosacral spine was normal on examination.  There was no 
muscle spasm and range of motion was entirely normal.  The 
right shoulder was also normal, including range of motion.  
The right ankle showed no abnormality on examination.  There 
was no tenderness on palpation of the joint and range of 
motion was normal, with no pain.  The examiner noted the 
cervical spine, lumbosacral spine, right shoulder, and right 
ankle had all been normal on previous X-ray examination and 
that a magnetic resonance imaging (MRI) study of the cervical 
spine was normal.  Current X-ray examination of the cervical 
spine was normal.  The diagnosis was chronic intermittent 
cervical spine pain following whiplash injury six years ago; 
cause of pain at the present time is not clear.  Also 
diagnosed was chronic intermittent mild low back pain and 
very mild intermittent pain in the right ankle, both of 
unclear cause. 

III.  Service connection for right ankle disability

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 90 days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, in any claim for benefits, the initial question 
is whether the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such claim need not be conclusive 
but only possible to satisfy section 5107(a).  Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual, e.g., whether an incident or 
injury occurred in service, competent lay testimony may 
constitute sufficient evidence to establish a well-grounded 
claim, but if the issue is one of medical etiology or 
diagnosis, competent medical evidence must be used to make 
the claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  A layman is incompetent to make a medical diagnosis 
or relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Yet, where the issue 
does not require medical expertise, lay testimony may be 
sufficient.  Layno v. Brown, 6 Vet. App. 465 (1994).

In this case, while the veteran was seen in service for right 
ankle pain, a right ankle disability was never diagnosed.  
Likewise, post-service medical evidence is negative for a 
diagnosis of a current right ankle disability.  The Board 
acknowledges that the veteran has reported right ankle pain 
since separation from service.  However, physical and X-ray 
examination have been consistently normal.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  While the veteran has speculated that he 
has a right ankle disability that is related to his period of 
service, his statements to this effect are not competent as 
the record does not establish that he possesses a recognized 
degree of medical knowledge.  Espiritu, 2 Vet. App. at 494.  
Thus, his statements that he has right ankle disability are 
insufficient to constitute competent evidence of a current 
right ankle disability to well ground the claim.

In the absence of a confirmed medical diagnosis of disability 
manifested by intermittent right ankle pain, the veteran's 
claim must be denied as not currently well grounded.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof 
of a present disability there can be no valid claim).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 1154(b).  In that regard, it is 
noted that the veteran has not argued that his right ankle 
disability was incurred in combat service.  Rather, he claims 
that his right ankle pain has been present since basic 
training.  In any event, 38 U.S.C.A. § 1154(b) applies to the 
second element of a well-grounded claim (i.e., whether an 
injury was incurred in service), and not to the questions of 
whether there is a current disability or a nexus to service.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, 
the veteran must still present competent medical evidence of 
a current right ankle disability.  That element is missing in 
this case.

The Board has also considered the provisions of 38 C.F.R. § 
3.317 for the possibility that service connection is 
warranted for an undiagnosed condition manifested by right 
ankle pain.  However, there is no indication in the record 
that the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Thus, this provision 
is not for application.  

In view of the foregoing, the Board must conclude that the 
claim of service connection for a right ankle disability is 
not well grounded. 38 U.S.C.A. § 5107(a); Epps, supra, at 
1468.  Since a well-grounded claim has not been submitted, 
the VA is not obligated by statute to assist the veteran in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
5107(a); Schroeder v. West, 12 Vet. App. 184 (1999).  In 
fact, absent a well-grounded claim, such evidentiary 
assistance is precluded.  See Morton v. West, 12 Vet. App. 
477 (1999).

In that regard, the Board notes that in May 2000 written 
arguments, the veteran's representative contended that the 
Veterans Benefits Administration Manual M21-1, requires that 
VA fully develop the veteran's claim prior to determining 
whether it is well grounded.  Because the RO failed to 
develop the veteran's claim, he contends that the Board is 
obligated to remand this matter to the RO for additional 
development of the evidence, pursuant to 38 C.F.R. § 19.9 
(1999).

In Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held 
that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well grounded.  
Here, the veteran's representative has argued that the Board 
is not bound by the Court's decision in Meyer (and, 
presumably, its progeny) because it fails to give full effect 
to all of the statutory language enacted by Congress as set 
forth in section 5107(a).  

Despite the contentions of the veteran's representative, the 
Board is, in fact, bound by the decisions of the Court, 
including its decision Meyer.  By statute, the Court has 
exclusive jurisdiction to review decisions of the Board.  
38 U.S.C.A. § 7252.  That jurisdiction includes the power to 
"decide all relevant questions of law, interpret 
constitutional, statutory, and regulatory provisions, and 
determine the meaning or applicability of the terms of an 
action of the Secretary."  38 U.S.C.A. § 7261.  Congress has 
not given the Board the power to disagree with decisions of 
the Court.  See Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991). 

That having been said, under the Court's interpretation of 
the relevant provisions, VA has a duty to assist only those 
appellants who have established well-grounded claims.  As the 
veteran's claim in this case is not well grounded, a remand 
of this matter for additional development of the evidence is 
not warranted; in fact, it is precluded.  See Morton v. West, 
12 Vet. App. 477 (1999).

Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put VA on 
notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the claim "plausible" 
and that such evidence had not been submitted with the 
application.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  In this case, however, the veteran has not 
identified any available evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. 5103(a).  Slater v. Brown, 9 Vet. App. 240, 244 
(1996).

III.  Increased rating claims

Initially, the Board finds that the veteran's claims for 
higher ratings for his service connected cervical spine and 
low back disabilities are well-grounded within the meaning of 
38 U.S.C.A. 5107.  Generally, a veteran's assertion that a 
service-connected disability has worsened serves to render a 
claim for an increased rating for that disability well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Because his claims are well grounded, VA has a duty to assist 
in the development of facts pertinent to the claims.  
Consistent with such duty, the veteran was afforded VA 
medical examinations in March 1994, July 1997, and September 
1998.  The RO also assisted the veteran by obtaining 
pertinent treatment records he identified.  Here, the Board 
notes that the veteran was scheduled for another VA medical 
examination in October 1999, but he failed to report or 
furnish an explanation for his failure to do so.  There is no 
evidence of record which indicates that the veteran failed to 
receive the notice of the scheduled examination, so it can be 
presumed that the veteran received notice and that VA 
discharged any and all notice duty it had to him.  See Mason 
v. Brown, 8 Vet. App. 44 (1995); Saylock v. Derwinski, 3 Vet. 
App. 394 (1992); Ashley v. Derwinski, 2 Vet. App. 306, 309 
(1992).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).

In Fenderson, the Court held that when a veteran appealed the 
initial rating assigned in an original compensation claim 
(following a grant of service connection), that claim 
continued to be an original claim as a matter of law.  
Therefore, the Board cannot deny the veteran's claims for 
increased ratings under 38 C.F.R. 3.655(b), on the basis that 
he failed to report for a scheduled VA examination without 
good cause or adequate reason, because the regulation states 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be rated based on the available evidence on file.  
Thus, the Board must adjudicate the veteran's claims based on 
the evidence of record.  38 C.F.R. 3.655.

However, the Board finds that VA has fully met its duty to 
assist the veteran in the development of facts pertinent to 
his claims.  Moreover, there is no indication that there are 
additional records which would aid the Board in its decision.  
Therefore, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance in developing facts pertinent to this 
claim is required to comply with the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. at 125-26.

Chronic neck pain with right shoulder pain

The veteran's cervical spine disability is currently rated 
under the provisions of Diagnostic Code 5290.  Under that 
Diagnostic Code, moderate limitation of motion of the 
cervical spine warrants a 20 percent rating; a maximum 30 
percent rating is warranted for severe limitation of motion 
of the cervical spine.  

Applying the facts in this case to the criteria set forth 
above, the Board must conclude that the criteria for a rating 
in excess of 20 percent have not been met at any time since 
the award of service connection for that disability.  
Specifically, it is noted that at no time since his 
separation from service has the veteran displayed more than 
moderate limitation of motion of the cervical spine.  In 
fact, on VA medical examination in September 1998, range of 
motion was entirely normal.  

Although range of motion studies of the cervical spine have 
consistently shown no more than moderate limitation of 
motion, the Board observes that the veteran has reported 
subjective pain on motion.  As set forth above, the Court has 
held that an increased rating may be assigned for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Thus, the Board has carefully reviewed the record in 
this regard.  However, the objective evidence in this case 
indicates that a rating in excess of 20 percent is not 
warranted.  There is no indication of atrophy, evidence of 
disuse, or other objective indication of additional 
functional limitation to support a finding that the veteran's 
cervical spine disability impairs him to the extent that he 
has the equivalent of severe limitation of motion, such that 
a 30 percent rating is warranted.

The Board notes that there are other Diagnostic Codes which 
pertain to impairment of the cervical spine; the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board has considered these alternative provisions, but 
finds that they avail the veteran no additional benefit.  For 
example, under Diagnostic Code 5293, intervertebral disc 
syndrome with severe symptoms, recurring attacks, and 
intermittent relief is assigned a 40 percent rating.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent rating.  
The maximum rating available under Code 5293 is 60 percent.

In this case, there is no persuasive evidence that the 
veteran currently has, or has had at any time since 
separation from service, severe cervical intervertebral disc 
syndrome.  Despite his subjective reports of radicular pain 
in the upper extremities, there is no persuasive evidence 
that he had cervical intervertebral disc syndrome at any time 
since his separation from service.  Thus, this provision is 
inapplicable.

The Board has also considered rating the veteran's cervical 
spine condition by analogy under 38 C.F.R. § 4.124a Code 
8510.  Such code pertains to paralysis of the upper radicular 
nerve groups (fifth and sixth cervicals); a 40 percent rating 
is assigned when there is moderate incomplete paralysis of 
the major upper extremity, and a 50 percent rating is 
assigned when there is severe incomplete paralysis of the 
major upper extremity.  However, as none of the medical 
evidence of record shows any paralysis of any upper extremity 
due to his service-connected cervical spine disease, a higher 
rating is clearly not warranted under this provision.

Likewise, there is no objective medical evidence to establish 
that the veteran has sustained a cervical fracture, has 
unfavorable ankylosis of the cervical spine, or any other 
condition to establish that any other diagnostic code used to 
evaluate cervical spine disability is applicable.  See 38 
C.F.R. 4.71a, Codes 5285-5287.

In addition, the Board finds that the veteran is not entitled 
to separate ratings for a cervical spine disability and a 
left shoulder disability, as the symptomatology is 
overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In short, the Board finds that the veteran is 
appropriately compensated for his service-connected cervical 
spine disability with right shoulder pain by the currently-
assigned 20 percent rating.  There are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  The veteran has never been hospitalized for 
treatment of this disability, nor has he missed any time from 
work.  There is no other indication (objective or subjective) 
in the evidence of record that the application of the regular 
schedular criteria is inadequate.  Thus, the Board finds no 
basis for further action on this question.

Since the preponderance of the evidence is against the claim 
for an initial rating in excess of 20 percent for the 
veteran's cervical spine disability, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Chronic lumbar strain

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

In addition, there are other diagnostic codes that relate to 
impairment of the low back; the veteran is entitled to be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath, supra.

Under 38 C.F.R. § 4.71a, Code 5292, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine; 20 percent rating is warranted for moderate limitation 
of motion; and a 40 percent rating may be assigned for severe 
limitation of motion.  

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation in warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief. A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  This is 
the maximum rating provided in the rating schedule for 
disabilities of the spine absent disabilities resulting in 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are evaluated 
as 100 percent disabling.  See 38 C.F.R. § 4.71a, Codes 5285, 
5286.

The Board has considered the record in conjunction with the 
diagnostic codes set forth above, as well as the factors 
enumerated under 38 C.F.R. §§ 4.40, 4.45, and 4.59, but 
concludes that an initial rating in excess of 10 percent is 
not warranted.

The RO has rated the veteran's low back disability as 10 
percent disabling under Diagnostic Code 5295 for lumbosacral 
strain with characteristic pain on motion.  To warrant an 
increased rating under this provision, the evidence must show 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  In this case, however, there is been no 
objective evidence of muscle spasm on extreme forward bending 
or unilateral loss of spine motion, sufficient to warrant a 
20 percent rating.  In fact, on VA medical examination in 
March 1994 and September 1998, the range of lumbar spine 
motion was normal and there was no paravertebral atrophy or 
spasm noted.  Thus, a rating in excess of 10 percent is not 
warranted under Code 5295.

The Board has also considered whether the veteran would be 
entitled to an evaluation in excess of 10 percent under other 
potentially-applicable provisions.  Schafrath, 1 Vet. App. at 
593.  For example, under 38 C.F.R. § 4.71a, Code 5292, a 20 
percent rating is warranted for moderate limitation of 
motion.  In this case, however, there is no evidence of 
limitation of lumbar spine motion which could be, or has 
been, characterized as moderate.  Again, range of motion was 
full on VA examination in March 1994 and September 1998.  
While VA medical examination in July 1997 showed limited 
motion, it was not characterized by the examiner as moderate.  
Thus, a rating in excess of 10 percent is not warranted under 
Code 5292.

With respect to the provisions of Diagnostic Code 5293 for 
mild intervertebral disc syndrome, the Board finds no 
objective medical evidence of moderate intervertebral disc 
syndrome.  The veteran has consistently denied radiating 
pain, straight leg raising has been negative, and there are 
no other objective indication of moderate intervertebral disc 
syndrome or other neurological deficiency.  Thus, a rating in 
excess of 10 percent under Code 5293 is not warranted.

The Board has also carefully considered the evidence of 
record in conjunction with the factors enumerated at 38 
C.F.R. §§ 4.40, 4.45, & 4.59 and concludes that the veteran 
is not entitled to an increase under those regulations since 
he does not have limitation of motion beyond that reported on 
examination which could be attributed to such factors as 
pain, weakness or fatigability.  Specifically, the record 
shows no evidence of disuse, given the normal musculature 
noted on VA examination.  Likewise, while he described pain 
on motion, on most recent VA medical examination, the 
examiner indicated that the veteran's functional ability was 
not limited as he had missed no time from work due to his 
disabilities.  Thus, his symptoms are consistent with no more 
than 10 percent evaluation.

The Board has also considered assigning a higher rating under 
38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical application of the regular rating 
schedule standards, warranting assignment of an extra-
schedular rating.  In this regard, there is no indication 
that the veteran's low back disability, in and of itself, has 
markedly interfered with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The veteran has not presented any 
employment records or other evidence showing a marked 
interference with his potential for earning capacity 
generally and he has not contended that he has ever been 
hospitalized for his service-connected low back disability.  
Under such circumstances, the Board finds that the impairment 
resulting from the veteran's low back disability is 
adequately compensated by the current rating and 38 C.F.R. § 
3.321 is not for application.


ORDER

Service connection for a right ankle disability is denied.

An initial rating in excess of 20 percent for chronic neck 
pain with right shoulder pain is denied.

An initial rating in excess of 10 percent for chronic lumbar 
strain is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

